WOODS, Circuit Judge
(dissenting). The plaintiff, Robert A. Woods, an employe, recovered judgment for personal injuries against Atlantic Coast Line Railroad Company for $800, on July 30, 1917. The District Judge overruled a motion made on behalf of the defendant to direct a verdict on the ground that the plaintiff was engaged in interstate commerce at the time of the injury, that more than two 3'ears had elapsed after the injury before the action was brought, and that therefore the action was barred by the statute. After refusing' the motion, the District Judge submitted to the jury the question whether the injury was received while the plaintiff was employed in. interstate commerce, and gave the instruction that if he was, the verdict should be for the defendant.
The sole question before us is whether the only reasonable inference to be drawn from the evidence was I hat the plaintiff was engaged in interstate commerce. I think it clear that the question should be answered in* the negative. The plaintiff was operating a machine to thread bolts used on eccentric yokes or straps. The bolts when cut were Thrown into a pile and used indiscriminately for engines drawing intrastate and interstate trains. The evidence tends so strongly to show infliction of the injuries while cutting a bolt for engine 88 that I assume that it was. This engine, on the morning of the day of the accident, January, 25, 1913, had drawn the train running from Columbia, S. C., to Wilmington, N. C. In accordance with the usual custom, it was laid off at Florence, S. C., a junctional point which was the end of its run; the bolt was taken from itj repaired, and restored to the engine, which, after remaining in Florence all day, was at that place attached to a train the same evening, running from Wilmington to Columbia.
*434The evidence makes it clear that at the time of the accident, the engine was not actually engaged in drawing an interstate train, was not on its way to be attached to such train, and was in no way appropriated or designated as an engine used especially for interstate commerce. J. J. Wade, blacksmith in the railroad shops at Florence, testified that:
“Engine 88 was a passenger engine, running either between Florence apd Wilmington, or Florence and Columbia.”
The following questions and answers appear in the testimony of T. J. Carter, assistant roundhouse foreman:
“Q. What sort of service was 88 in at that time? A. Passenger service, between Florence or Charleston, Columbia, and Wilmington. Q. And where did it come from that morning? A. Came from Columbia. Q. And stopped at Florence? A. No, sir; went to Wilmington; the engine stopped at Florence, that engine; the train went on to Wilmington 20 minutes after arriving at Florence. Q. But I am talking about the engine that this new bolt went on. A. That engine stopped at Florence. Q. That was the end of that engine’s run? A. Yes, sir; jemd of the engine's run. Q. That'engine ran between Columbia and Florence? A. Columbia, Florence and Charleston. Q. And the balance of the train was pulled on by another engine to another place? A. Yes, sir. Q. But this particular engine ran between Columbia, S. C., and Florence, S. C.? A. Yes, sir. Q. A,nd that was the end of the engine’s run when it got to Florence? A. Yes, sir. Q. Upon which this bolt you are talking about was put on? A. Yes, sir. Q. And then that engine lay ttyare all day, did it not? A. Lay there from 8:45, about 9 o’clock, when it came into the shop, until about 5:30 in the evening, when we sent the engine out. Q. And then came back to Columbia? A. Yes, sir. Court: Q. Those are interchangeable for engines of the same class? A. Yes, sir. Q. You say the terminal points of this engine were Columbia and EÍorenee? A. Between Charleston, Columbia, and Florence, and sometimes we used it to Wilmington ; it was not any special terminal, but that is where she is supposed to run.”
There was not a particle of evidence to show that when the engine was detached from the Columbia-Wilmington train, the railroad authorities had any formed intention as to the next use to be made of it. The engine was not interrupted in an interstate haul, to be repaired arid ’continued on its trip. At the time of the repairs, it was not engaged in any business, either state or interstate. After being detached for repairs, its next work, so far as the evidence shows, might have been between Columbia and Charleston, or Wilmington and Columbia, with the probabilities in favor of the Columbia and Charleston trip, rather than the Wilmington and Columbia trip, for the testimony was that it was more often used on the intrastate trip. It was one of a’class of engines interchangeable for other engines of the same class for any of these trips. In short, at the time of the accident its office as an instrumentality of interstate commerce had ceased, and it was entirely uncertain, at the time of the accident and the repairof the bolt, whether it would be next used in interstate commerce or intrastate commerce.
It is unnecessary to enter into an analysis of the many cases on the subject, and the refined distinctions necessarily made between interstate and intrastate commerce. The facts of this case bring it clearly under Minn. & St. L. R. Co. v. Winters, 242 U. S. 353, 37 Sup. Ct. 170, 61 L. Ed. 358, Ann. Cas. 1918B, 54. In that case the court says:
“The agreed statement is embraciad in a few words. The plaintiff was making repairs upqn an engine. This engine ‘bad been used in tbe hauling of *435freight trains over defendant’s line. * * * which freight trains hauled both inlrasiaie and interstate commerce, and * * it was so used after tiie plaintiff’s injury.’ The last time before the injury on which the engine was used was on October 18th when it pulled a freight train into Marshall-town, and it was used again on October 21st, after the accident, to pull a freight train out from the same place. That is all that wo have, and is not sufficient to bring the case under the act. This is not like the matter of repairs upon a road permanently devoted to commerce among the states. An (■ngir.ie as such is not permanently devoted to any kind of traffic, and it does not appear that this engine was destined especially to anything- more definite than such business as it might be needed for. It was not interrupted in an interstate haul to be repaired and go on. It simply had finished some interstate business and had not yet begun upon any other. Its next work, so far as appears, might bo interstate or confined to Iowa, as it should happen. At Hie moment it was not engaged in either. Its character as an instrument of commerce depended on its employment at the time, not upon remote probabilities or upon accidental later events.”
The utmost that the defendant could claim was submission to the jury of the question whether the plaintiff was employed in repairing part of an engine engaged in interstate commerce. The conclusion of the jury that it was not so engaged was well supported by the evidence above quoted.
I think the judgment should be affirmed.